fQ
                                    ..,
                                     ‘:...._
                                     0.       .:.’
                                                 ..’
                                           I:‘.....
          OFFICE      OF   THE   ATTORNEY        GENERAL   OF   TEXAS

                                    AUSTIN




Honorablr Tbom88 A.          What
Count7     Attorn8y
Liberty Coun8y
Llbertr',T II11.88
Dmr      Blrr




tlnont faota from your ra
           "I hav8 a Qua8tlo                               th8r ornot a
      aertaln adrrrtl8




                                   888 for 8V8T7 t8llQIld8,
                                          OOklrt,
                                         until  tha bO0kl.t
                          a booklet 18 turned 011r to tha
                           t@lra 84ni# it t0 th8 rdfnr
                          r8i8 M15taiIW4 a M8tW      rho8
                      (Ifor .8Oh~OOrra8pOllbi~ mabar    i8-
                      4t,8lldth8 prita8 -0     trorP68OQUFt8
      of oil to $20.00 in o48haencrOh4ndi84 or pmalums.
      In other word8, tb holder o f l8oh number who bp-
      pon8to fill out his book and 88n48 ltln gear 8W8-
      thing r'rngbg from two quart8 of oil up to $20.00,
      8houl4 ho h8ppW to h8T8 th8 nuabrr thst WOuid 88%
      llth4r the $20.00 orrarohandi44 a8 rsr44144 b7 thr
      mn8ter     8hmt.
Honorable Thorn44A. Whal;.t
                          - peg.42


        "*.*    IllthI8 pErtiOUl4r oaaa, m  hmo         (1)
   8 oonrlQ4rstIon anb it scula be 88 fOllOW81
         'Tha pUrOh484r, it 18 trur @It8 hi8 MUOh8n-
   4188 fbrhi8 mOna7 andin844itiOn thOrat0, ha g8t8
   th4 8kmp ad Ifh8 grt8 enough rtamp8 it will 8~
   tit14 tit0 8all4h%8 booklet  ill 8nd   Oglt;;ip888     in
   hairy the luok7 numbor torln     tha k             It. 18
   tru8 that ha.gat8 miroh8ndl8o In addlkoi to the
   8kmpr bat 08 7ou dll raaall, in th bank night
   4eol8lon th@Oourt  ha14 that tha iaot that th8 per-
   Oh888rOf8 tiokatto   th8 piOtUre 8hOW 8nd @Ot the
   PriVihgI Of 8441~~ the 8hOW, 414 not XWBOT8 it
   fkOa a gam8 Of OhanO8, baoau80 at th4 88418tirr8
   hr obtained 8 ohaao8towln tha prls8 glronb7bhr
   piotur8 8ha to the hOld8r of tha 1~04 nurbu.
        =+ 4 + Thi8 0480 18 8Ola8Wh8tdif?arO!lt,        but
   in thlr 0688 8tbar, wa 8ti11 hare the Opportllaltf
   oonf8rrd upon the holdrr of 8aoh nuabrr         to grt
   (20.00,lthr happrnr to hold a number, whloh aa-
   OOrdin# to thr m88tU    8h88t,WO ~14 8IbtitlOhlr t0
   (1o;m.   It8 $!I18OppOr8Unity thath8h88Ordght
   &Ta  th8 numbu oalllqiorthr          (aO.00 On th8 M8-
   tU  8h88t t&It •nOOkU8lJ8~tt48     8a188. Thr pUrOb8ar
   4048 not &OW hi8 aunbrr     or   et    it  sight la ti8l8
   hip to ,until h8 88d8 it into tha Hfin8T7, an4
   nObO6y know8 but th8 m?inary What nUPbar8 8rO an-
   fitlad to $20.00. Th8 WbOl88al8 daalOrOrth@ r8-
   88118r or th8 hOld8rOfth8 booklrt dO8a not know
   whath8r hal8rntltlr4 ta tb #2O.OOornot,            until
   altar 8h.y 8m4 th8 booklet.    into   th8 X'OfiMr    8n4
   th8n in turn notle tha holdu of tliabooJ*8$.

         “+8 + l”
         w8 h8T8 08rafUlly 0058id8r8d thr faOt8 4atuph~~~~
in 70&r r Oq Ua 8t
                4a8oribiag tb Op Ua tiOn Ofthr ld+UtiaiISg
878ta amlnt8lns4 an4 oprmtad b7 tha rotlaing an4 88l88 ma-
P-Y*
         Art1018 III, S~otlon 47ofthr       OoMtltutlon       of thr
stat* Of T8X88 read81
         "Tha L4gi8lhtPr4 8h8llpa88 prohlbitin& th8
    l8t4bli8h!a4ntOf lOtt4rIO8 and &Ift 4Ut4rprI888
.   -




        Honorablm Thoass                A.    Wheat - p",g 3

                in thi8        Itate,
                               44 vail fl4the 41114Of tlOkat8 in
                lottedoe,  gift antarprisco Or othar 4Ta8iUl8 in-
                ~01~ing the lottar prlnolpel, sslxb!i8he4 or l=-
                i8tiIIg.in othrr 8tate8."
                 hr8Uant  thanto, tha LOgi8btUr8      O? thi8 Stata ha8
        Wl8Otr4 Artlolr 654 of the Panal Coda whloh maka8 It unlaw-
        ?ulto88tabli8h 6 lOtter7 or d18908a Oran 88t888, r.81 or
        prr8on81 by lottary, an4 furthrr 1~8kar if unlawtul for any
        pu8on to8*11, offer for ralr or kmp      ?or 8818 any tickat
        or put  tlokrtr In an7 lottu7.
                 A8 rtatad   inour   Opinion lo* O-1819 an4 rearrirnrd
        in OplnictnNo. 0-2063,     the llamank s88antl81 to00n8titUtO
        8 lottar  am:    (1) a prlu; (2) ttm~lmi~nto?oh8nor; (3)                                                a
        oon8l4rratlon.
                Th8 CITY OI WR?K                 T.    ORIFTIm        A'mSE'!ERTC:"'FANT(Tar.
                sop.    ct.)      loo    8.~.         (24)   695;
                FRFIPITH        AWJSEKZNT             CO'FANY    T.    MOROAli,98     S.W.       (24)
                   .
        Appl7luq tbr80 Wl188                     t0    tha   f6Ot8     giTWl   in   7OUr      l’OqU.88,         it
        i8     Olear    that      ths    film8           18 Frront iOr th rma80n
                                                       ohmant
        th8t tb. OU8tOEtOr,                  Up011pUrOha8iq 8 dr8i&ll8tOd WOWIt Of
        MrOh8ndi88, ?Of whloh ti ir giT0i.l 8tq8,                 b8   8 ;3"t~l~
        rao*lra 8omo a-n*         of rurolmadl8o       or promlum8.
        tharr i8 no doubt that the d~mant~o?Vh8nOa                   18 pM8ant in
        the 8Oh8m8 for t ha r888on t&t            ttrr bu8tom8r    may raooivr   a
        prim, 48pondlng upon 6 partloular prw4rr*nat*4                    ambar,
        hoa tw quartr of 011 ap to 820.00 lnoa8h or mOrOhanbl88
        Or prelip1,       th8 aXaQt 8UWUllt Of MI187 Or othu prig8 drpaad+
        in8 Upon whrthor or not th8 OU8tOaU               18 luok7 8nOqlh t0 ho14
        a number l    ppaarlng upon tlm u8tor          1188 l   ntltllng him to th8
        larger 8aPOUZIt8     8proltl84. fn other wordr, A an4 B dght
        ptIrOh88.tha 88W 8EOUEt O? mclrohandi88?raP 8 488lW aLd
        MOeiT.     th8 88ma numbor Of 888lP98 an4 78t A, b7 CIN89n O?
        holdlw 8 aortain nturbaron thr ma8t8r ll8t, WOUld on17 Ire-
        oalt8  two    quart8 o? all.,wbrrrar 1).b7raa8on o? hol4lng
        anOth8r number on tha martar lirt, woulb b8 antiClad to thr
        mmximua prim of #20.00 in o88h or mUOh8adl88 or p~ium8.
        Wo, llk8wls8, ballova thrrr 1s no doubt but what th llomant
        Of 8On8id8r8tiOll      18 JW8Ult       in that the WhOlO88l~r


        Eer8 01 p8tmSh8gS i88titiql ?roP the U8a Ot                                  tha      8mtr&             ?@
        think it aould not ba danlad that the real                                  purpo8a        of     th8
Honornbla   Thoms   A.   Whartt- psgr L

8g8tsm Is to lnorsas4 ou8toa4n       add patrO!UqW and tharrbr
lnor48ao business and prOfit8.
           Thi8 dapartnsnt ha8 writtrn many opinlor.4aomtru-
lng th8 lottary law8 or tA4 mata    of Tazas and It h4m round
ra~atdl7     that 8OhWi88 Or 878tOm8 O? thl8 tJp4 TiO1at.e     th4
lottery   lawa or tbl8 8tak.   Yor the rmeona 4lr0a8sod,       and
bar.4   upon tha authorltlra oitad and thr additiOn8l      authorl-
tlw oitad    in opinion8 WO. O-1.819and NO. o-2063 and WO. 0-1174,
OOp1.8   Of ukloh wa BM 8JllOlO8bgfor your COMid~MtiOn,         ~8
8ra of thr opinion, alldvu ar8 80 4dT144d, thnt the CtyIta
or 8Oh8mU dsscribad in pour ropua8t la a lOttOry, in riola-
tlon of Artlola 654 of tb8 Penal Code a? th8 Stat8 of Taxam.
                                      Tour8 vary   truu

                                      ATTOFaENERAL        OF TEXAS